COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        The Apostolic Church America, Inc. f/k/a The Apostolic
                            International, Inc. v. Harris County, City of Houston, Houston
                            Independent School District, Harris County Improvement
                            District No. 5, and Houston Community College System
Appellate case number:      01-19-00994-CV
Trial court case number:    2018-25624
Trial court:                55th District Court of Harris County

        Appellant, The Apostolic Church America, Inc. f/k/a The Apostolic International,
Inc., has appealed from the trial court’s September 17, 2019 final judgment. Appellant’s
brief was initially due on December 28, 2020. See TEX. R. APP. P. 38.6(a), (d). Appellant
failed to file its brief by the deadline. On January 6, 2021, appellant was notified by the
Court that this appeal was subject to dismissal unless a brief, or motion to extend time to
file a brief, was filed within ten days of the Court’s notice. On a motion by appellant, the
deadline to file an appellant’s brief was extended to February 18, 2021.
        Appellant failed to file a brief by the extended deadline. On February 22, 2021, the
Clerk of this Court again notified appellant that the time for filing its brief had expired.
Appellant was further notified that the appeal was subject to dismissal unless appellant
filed a brief, or a motion to extend time to file a brief, within ten days of the date of the
Court’s notice, March 4, 2021. Appellant did not respond by the deadline set by the Court.
However, on March 11, 2021, appellant filed a second motion to extend the deadline to file
its brief, requesting that the deadline be extended to April 9, 2021.
       Appellant’s motion is granted. Appellant must file its appellant’s brief no later
than April 9, 2021. No further extensions will be granted, and failure to file a brief by
the extended deadline may result in dismissal for want of prosecution. See TEX. R.
APP. P. 38.8(a) (governing failure of appellant to file brief), 42.3(b) (allowing involuntary
dismissal of appeal for want of prosecution), 42.3(c) (allowing involuntary dismissal of
case for failure to comply with order of this Court).
      It is so ORDERED.

Judge’s signature: _____/s/ Amparo Guerra___________
                    Acting individually  Acting for the Court

Date: __March 18, 2021____